DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
	Claim(s) 1 and 4-8 of the current application 17/516415 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. 11,196,601 B2 in view of Lin et al. (US 2018/0205520 A1) (cited in IDS). Current Application 17/516415			U.S. Patent No. 11,196,601 B2
1. A communication apparatus (=transmission apparatus), comprising:
circuitry (=transmission signal generation circuitry), which, in operation, generates a signal (=transmission signal) containing a first signal field (=HE-SIG-B field includes a first HE-SIG-B channel) (=HE-SIG-B field includes a second HE-SIG-B channel) (=first HE-SIG-B channel is different from second HE-SIG-B channel),
wherein the first signal field includes a first common field (=first HE-SIG-B channel … includes a common field) and a first user specific field (=a plurality of user-specific subfields that are arranged equitably between the first HE-SIG-B channel), and the second signal field includes a second common field (=second HE-SIG-B channel … includes a common field) and a second user specific field (=a plurality of user-specific subfields that are arranged equitably between … the second HE-SIG-B channel), and
a part of a plurality of user fields of which corresponding resource allocation is indicated by the first common field (=a common field that carrier resource allocation information) can be relocated to the second user specific field (=a part of user-specific subfields of the first HE-SIG-B channel are relocated to the second HE-SIG-B channel); and
a transmitter, which, in operation, transmits, the signal (=transmission circuitry … transmits the generated transmission signal).

4. The communication apparatus, according to claim 1,
wherein every two user fields in the first user specific field and the second user specific field is jointly encoded in a Binary Convolutional Coding block (BCC) except a last BCC block which contains a single user field.

5. The communication apparatus, according to claim 1,
wherein a number of user fields is split equitably between the first user specific field and the second user specific field.

6. The communication apparatus, according to claim 1,
wherein the first signal field and the second signal field are transmitted by different transmission schemes.

7. A communication method, comprising:
generating a signal containing a first signal field transmitted in a first 20 MHz subband and a second signal field transmitted in a second 20 MHz subband, the second signal field being different from the first signal field,
wherein the first signal field includes a first common field and a first user specific field, and the second signal field includes a second common field and a second user specific field, and
a part of a plurality of user fields of which corresponding resource allocation is indicated by the first common field can be relocated to the second user specific field; and
transmitting the signal. (see mapping of claim 1 above)

8. A communication apparatus, comprising:
a receiver, which, in operation, receives a signal containing a first signal field transmitted in a first 20 MHz subband and a second signal field transmitted in a second 20 MHz subband, the second signal field being different from the first signal field,
wherein the first signal field includes a first common field and a first user specific field, and the second signal field includes a second common field and a second user specific field, and
a part of a plurality of user fields of which corresponding resource allocation is indicated by the first common field can be relocated to the second user specific field; and
circuitry, which, in operation, decodes, the signal. (see mapping of claim 1 above)
1. A transmission apparatus comprising:
transmission signal generation circuitry which, in operation, generates a transmission signal that includes a legacy preamble, a non-legacy preamble including a first high efficiency signal (HE-SIG-A) field and a second high efficiency signal (HE-SIG-B) field, and a data field, wherein
the HE-SIG-A field indicates that an entire channel bandwidth is allocated for multiuser multiple input multiple output (MU-MIMO) transmission,
the HE-SIG-B field includes a first HE-SIG-B channel and a second HE-SIG-B channel,
the HE-SIG-B field includes a plurality of user-specific subfields that are arranged equitably between the first HE-SIG-B channel and the second HE-SIG-B channel, and all of the plurality of user-specific subfields contain a station identifier and user-specific transmission parameters,
locations of the plurality of user-specific subfields in the HE-SIG-B field do not indicate that resources are allocated to users,
in each of the first HE-SIG-B channel and the second HE-SIG-B channel, every two user-specific subfields of the plurality of the user-specific subfields are jointly encoded in a Binary Convolutional Coding (BCC) block except a last BCC block which contains a single user-specific subfield,
a part of user-specific subfields of the first HE-SIG-B channel are relocated to the second HE-SIG-B channel, and
the part of the user-specific subfields of the first HE-SIG-B channel relocated to the second HE-SIG-B channel is transmitted using a first transmission scheme, and user specific subfields of the second HE-SIG-B channel are transmitted using a second transmission scheme that is different from the first transmission scheme; and
transmission circuitry which, in operation, transmits the generated transmission signal.

2. The transmission apparatus according to claim 1, wherein a common field that carries resource allocation information is not present in each of the first HE-SIG-B channel and the second HE-SIG-B channel.

3. The transmission apparatus according to claim 1, wherein each of the first HE-SIG-B channel and the second HE-SIG-B channel includes a common field that carries resource allocation information.


 	U.S. Patent No. 11,196,601 B2 recites all the elements of independent claim 1 except for transmitted in a first 20 MHz subband and transmitted in a second 20 MHz subband.
	However, Lin discloses in Fig. 5 and [0049]-[0050] an access point transmits data using a packet structure for transmission comprising HE-SIG-B, wherein the data is transmitted in a first 20 MHz subband and transmitted in a second 20 MHz subband (Fig. 12, [0058]: the HE-SIG-B includes a SIGB-1 (=first signal field) at odd-numbered 20 MHz (=first 20 MHz subband) and a SIGB-2 (=second signal field) at even-numbered 20 MHz (+second 20 MHz subband)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmission apparatus, as taught by U.S. Patent No. 11,196,601 B2, to transmit data at odd-numbered 20 MHz and even-numbered 20 MHz, as taught by Lin.
	Doing so allows the HE-SIGB to carry different content (Lin: [0058]).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0205520 A1) (cited in IDS) in view of Sun et al. (US 2016/0156438 A1).

Regarding claim 1, Lin discloses A communication apparatus (Fig. 28: access point), comprising:
circuitry (Fig. 28: processing unit), which, in operation, generates a signal containing a first signal field transmitted in a first 20 MHz subband and a second signal field transmitted in a second 20 MHz subband (Fig. 5, [0049]-[0050]: AP transmits data (=signal) using a packet structure for transmission which comprises HE-SIG-B. Fig. 12, [0058]: the HE-SIG-B includes a SIGB-1 (=first signal field) at odd-numbered 20 MHz (=first 20 MHz subband) and a SIGB-2 (=second signal field) at even-numbered 20 MHz (+second 20 MHz subband)), the second signal field being different from the first signal field (Fig. 12, [0058]: SIGB-1 is different than SIGB-2),
wherein the first signal field includes a first common field and a first user specific field (Fig. 12, [0058]: SIGB-1 (=first signal field) has a common field and a user specific field), and the second signal field includes a second common field and a second user specific field (Fig. 12, [0058]: SIGB-2 (=second signal field) has a common field and a user specific field), and
a part of a plurality of user fields of which corresponding resource allocation is indicated by the first common field ([0058]: SIGB-1 comprises resource allocations for a plurality of user specific sub-fields in the odd-numbered 20 MHz); and
a transmitter (Fig. 28: interface), which, in operation, transmits, the signal ([0049]: AP transmits the data).
Lin does not disclose the plurality of user specific sub-fields in the odd-numbered 20 MHz can be relocated to the second user specific field.
However, Sun discloses in Fig. 23 and [0160]-[0161] a data unit 2300 (=signal) comprises a first signal field portion 2301-1 (=first signal field) in a first sub-band (=first subband) and a fourth signal field portion 2301-4 (=second signal field) in a fourth sub-band (=second subband), wherein each portion comprises a common information field 2302 (=common field) and RA configuration subfields of scheduled users 2304 (=plurality of user specific fields). Sun further discloses the plurality of user specific sub-fields can be relocated to the second user specific field (Fig. 23, [0161]: RA configuration subfield 2304-1f is redistributed to the fourth signal field portion 2301-4 by prepending the subfield 2304-1f to the set of RA configuration subfields 2304-4 (=second user specific field)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the access point, as taught by Lin, to redistribute a RA configuration subfield to a different signal field portion by prepending the subfield to the other set of RA configuration subfields, as taught by Sun.
Doing so fixes an unevenly distributed resource allocation among a plurality of sub-bands (Sun: Fig. 23, [0160]-[0161]).

Regarding claim 7, Lin discloses A communication method, comprising:
generating a signal containing a first signal field transmitted in a first 20 MHz subband and a second signal field transmitted in a second 20 MHz subband (Fig. 5, [0049]-[0050]: AP transmits data (=signal) using a packet structure for transmission which comprises HE-SIG-B. Fig. 12, [0058]: the HE-SIG-B includes a SIGB-1 (=first signal field) at odd-numbered 20 MHz (=first 20 MHz subband) and a SIGB-2 (=second signal field) at even-numbered 20 MHz (+second 20 MHz subband)), the second signal field being different from the first signal field (Fig. 12, [0058]: SIGB-1 is different than SIGB-2),
wherein the first signal field includes a first common field and a first user specific field (Fig. 12, [0058]: SIGB-1 (=first signal field) has a common field and a user specific field), and the second signal field includes a second common field and a second user specific field (Fig. 12, [0058]: SIGB-2 (=second signal field) has a common field and a user specific field), and
a part of a plurality of user fields of which corresponding resource allocation is indicated by the first common field ([0058]: SIGB-1 comprises resource allocations for a plurality of user specific sub-fields in the odd-numbered 20 MHz); and
transmitting the signal ([0049]: AP transmits the data).
Lin does not disclose the plurality of user specific sub-fields in the odd-numbered 20 MHz can be relocated to the second user specific field.
However, Sun discloses in Fig. 23 and [0160]-[0161] a data unit 2300 (=signal) comprises a first signal field portion 2301-1 (=first signal field) in a first sub-band (=first subband) and a fourth signal field portion 2301-4 (=second signal field) in a fourth sub-band (=second subband), wherein each portion comprises a common information field 2302 (=common field) and RA configuration subfields of scheduled users 2304 (=plurality of user specific fields). Sun further discloses the plurality of user specific sub-fields can be relocated to the second user specific field (Fig. 23, [0161]: RA configuration subfield 2304-1f is redistributed to the fourth signal field portion 2301-4 by prepending the subfield 2304-1f to the set of RA configuration subfields 2304-4 (=second user specific field)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the access point, as taught by Lin, to redistribute a RA configuration subfield to a different signal field portion by prepending the subfield to the other set of RA configuration subfields, as taught by Sun.
Doing so fixes an unevenly distributed resource allocation among a plurality of sub-bands (Sun: Fig. 23, [0160]-[0161]).

Regarding claim(s) 2, Lin in view of Sun discloses all features of claim(s) 1 as outlined above. 
Lin does not disclose, but Sun discloses wherein the first common field is indicative of a number of the relocated part of the plurality of user fields (Fig. 24, [0162]-[0163], [0165], [0168]: the channel specific common subfield 2400 corresponds to the channel specific common subfields 2302 of Fig. 23, where the channel specific common subfield 2400 includes a redistribution subfield 2402-14 for indicating that one or more RA configuration subfields are redistributed by using a 1 bit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program an access point, as taught by Lin, to use 1 bit to indicate that one or more RA configuration subfields are redistributed, as taught by Sun.
Doing so allows the receiver to deterministically decode the RA configuration subfields (Sun: [0164], [0169]).

Regarding claim(s) 3, Lin in view of Sun discloses all features of claim(s) 2 as outlined above. 
Lin does not disclose, but Sun discloses wherein a first addressing space of the corresponding resource allocation is next to a second addressing space of a number of user fields in the first common field (Fig. 24, [0162]-[0163]: the channel specific common subfield 2400 includes a field (=first addressing space) for resource allocation 2402-12 is next to a field (=second addressing space) for redistribution 2402-14. [0165], [0168]: the redistribution field 2402-14 indicates that one or more RA configuration subfields are redistributed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program an access point, as taught by Lin, to use a resource allocation field next to a redistribution field, as taught by Sun.
Doing so allows the channel specific common subfield be included in suitable data units (Sun: [0162]) and further allows the receiver to deterministically decode the RA configuration subfields (Sun: [0164], [0169]).

Regarding claim(s) 4, Lin in view of Sun discloses all features of claim(s) 1 as outlined above. 
Lin does not disclose, but Sun discloses wherein every two user fields in the first user specific field and the second user specific field is jointly encoded in a Binary Convolutional Coding block (BCC) except a last BCC block which contains a single user field (Fig. 26D, [0180]-[0181]: signal field 2670 corresponds to the HE-SIG-B or to a signal field portion of the HE-SIG-B corresponding to a sub-band, where two RA configuration subfields (=user fields) are jointly encoded using BCC encoding and wherein the last encoded block is a single RA configuration field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the access point, as taught by Lin, to use BCC encoding to jointly encode two RA configuration subfields except for the last RA configuration field, as taught by Sun.
Doing so provides an encoding scheme for multiple separate blocks comprising two RA configuration subfields and a single RA configuration subfield (Sun: Fig. 26D, [0177], [0180]).

Regarding claim(s) 5, Lin in view of Sun discloses all features of claim(s) 1 as outlined above. 
Lin discloses wherein a number of user fields is split equitably between the first user specific field and the second user specific field (Fig. 12: the user specific fields of SIGB-1 and SIGB-2 have equal number of user specific sub-fields).

Regarding claim 8, Lin discloses A communication apparatus (Fig. 29: station), comprising:
a receiver (Fig. 29: interface), which, in operation, receives a signal containing a first signal field transmitted in a first 20 MHz subband and a second signal field transmitted in a second 20 MHz subband (Fig. 5, [0049]-[0050]: station receives data (=signal) that uses a packet structure for transmission which comprises HE-SIG-B. Fig. 12, [0058]: the HE-SIG-B includes a SIGB-1 (=first signal field) at odd-numbered 20 MHz (=first 20 MHz subband) and a SIGB-2 (=second signal field) at even-numbered 20 MHz (+second 20 MHz subband)), the second signal field being different from the first signal field (Fig. 12, [0058]: SIGB-1 is different than SIGB-2),
wherein the first signal field includes a first common field and a first user specific field (Fig. 12, [0058]: SIGB-1 (=first signal field) has a common field and a user specific field), and the second signal field includes a second common field and a second user specific field (Fig. 12, [0058]: SIGB-2 (=second signal field) has a common field and a user specific field), and
a part of a plurality of user fields of which corresponding resource allocation is indicated by the first common field ([0058]: SIGB-1 comprises resource allocations for a plurality of user specific sub-fields in the odd-numbered 20 MHz); and
circuitry (Fig. 29: processing unit), which, in operation, decodes, the signal ([0050]: station decodes the signal).
Lin does not disclose the plurality of user specific sub-fields in the odd-numbered 20 MHz can be relocated to the second user specific field.
However, Sun discloses in Fig. 23 and [0160]-[0161] a data unit 2300 (=signal) comprises a first signal field portion 2301-1 (=first signal field) in a first sub-band (=first subband) and a fourth signal field portion 2301-4 (=second signal field) in a fourth sub-band (=second subband), wherein each portion comprises a common information field 2302 (=common field) and RA configuration subfields of scheduled users 2304 (=plurality of user specific fields). Sun further discloses the plurality of user specific sub-fields can be relocated to the second user specific field (Fig. 23, [0161]: RA configuration subfield 2304-1f is redistributed to the fourth signal field portion 2301-4 by prepending the subfield 2304-1f to the set of RA configuration subfields 2304-4 (=second user specific field)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program an access point, as taught by Lin, to redistribute a RA configuration subfield to a different signal field portion by prepending the subfield to the other set of RA configuration subfields, as taught by Sun.
Doing so fixes an unevenly distributed resource allocation among a plurality of sub-bands (Sun: Fig. 23, [0160]-[0161]).

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0205520 A1) (cited in IDS) in view of Sun et al. (US 2016/0156438 A1) and Josiam et al. (US 2016/0330300 A1).

Regarding claim(s) 6, Lin in view of Sun discloses all features of claim(s) 1 as outlined above. 
Lin in view of Sun does not disclose, but Josiam discloses wherein the first signal field and the second signal field are transmitted by different transmission schemes ([0114]: the MCS (=transmission schemes) used for the common and user specific fields of HE-SIG-B in each 20 MHz segment (=first signal field and second signal field) can be different).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program an access point, as taught by Lin, to use different MCS for the common and user specific fields of HE-SIG-B in each 20 MHz segment, as taught by Josiam.
Doing so provides an option to provide the MCS in either the HE-SIG-A or in a section of the HE-SIG-B common fields (Josiam: [0114]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Lim et al. (US 2018/0070344 A1) (cited in IDS) – Fig. 23, [0147]: allocate user specific information from channel B to channel A. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478